NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              PETER PAUL MITRANO,
                    Petitioner

                           v.

       DEPARTMENT OF THE AIR FORCE,
                  Respondent
            ______________________

                      2017-2572
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0752-17-0086-I-1.
                ______________________

                 Decided: April 6, 2018
                ______________________

   PETER PAUL MITRANO, Fairfax, VA, pro se.

    NATHANAEL YALE, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., ELIZABETH
M. HOSFORD.
                ______________________

   Before LOURIE, DYK, and TARANTO, Circuit Judges.
2                                      MITRANO   v. AIR FORCE



PER CURIAM.
     The Department of the Air Force removed Peter Mi-
trano from his position as a Civil Engineer in 341st Civil
Engineering Squadron at Malmstrom Air Force Base. As
relevant here, there were two grounds for Mr. Mitrano’s
removal: (1) inability to perform assigned duties because
he was disqualified from being given access to the Base
under a national-security-based policy; and (2) refusal to
comply with proper instructions. The Merit Systems
Protection Board, on Mr. Mitrano’s appeal of his removal,
affirmed the two grounds and the penalty of removal.
Mitrano v. Dep’t of the Air Force, DE-0752-17-0086-I-1
(M.S.P.B. June 16, 2017) (Decision). We affirm.
                             I
     The Air Force appointed Mr. Mitrano to a position as
a Civil Engineer on January 11, 2016. In order to perform
the duties associated with this position, Mr. Mitrano
needed to obtain a secret security clearance and have
access to the Base—a facility whose “mission involv[es]
nuclear weaponry.” Decision at 5 n.4; see also id. at 2. On
January 15, 2016, as part of the process for obtaining the
necessary security clearance, the Air Force sent an email
to Mr. Mitrano (at the email address he used during the
hiring process), instructing him to submit the required
Standard Form 86 (SF-86). Six days later Mr. Mitrano
submitted an SF-86 form, which, among other things,
listed as his email address the address the Air Force had
used on January 15.
    The Air Force reacted to the submission in two ways.
First, it quickly decided to reject the SF-86 as deficient,
and in a January 26 email addressed to Mr. Mitrano at
the same email address, it so stated and directed him to
resubmit his SF-86, this time filled out fully and accurate-
ly. The day before, Mr. Mitrano was told the same thing
orally by Joe Bradley, the Chief of Project Management
for the 341st Civil Engineering Squadron, according to
MITRANO   v. AIR FORCE                                  3



Mr. Bradley’s testimony here (which Mr. Mitrano disput-
ed but the Board credited).
    Second, based on the information contained in the in-
complete SF-86 that Mr. Mitrano had submitted, the Air
Force determined that he had been imprisoned for over
twelve months. On that basis, it determined that not only
would he likely be denied the required security clearance
but, what is key here, that he was disqualified from being
given access to the Base under the rules set out in the
Integrated Defense Plan for the Base. Late in the after-
noon on January 25, 2016, Mr. Mitrano was given a
memorandum placing him on administrative leave indefi-
nitely and providing him the opportunity to respond to
the initial determination to deny him access to the Base.
After Mr. Mitrano responded, the Air Force made its
denial of access final on April 25, 2016.
    The Air Force then proposed to remove Mr. Mitrano
from his position. The operative July 2016 proposal
stated two grounds of relevance here: (1) inability to
perform assigned duties given the denial of Base access;
and (2) refusal to comply with proper orders, namely, the
orders to resubmit the SF-86 in completed form. 1 Mr.
Mitrano replied several times in August 2016. In late
August, the Air Force’s deciding official, having received
additional information, supplied the information to Mr.
Mitrano and invited him to respond, which he did. On
October 21, 2016, after a further communication from the
deciding official and a further response from Mr. Mitrano,
the deciding official sustained the grounds for removal
and decided that removal was the appropriate penalty,
effective a few days later.



   1    The proposal stated one other ground for removal,
but the Air Force dropped that ground in the proceedings
before the Board. It is not further mentioned here.
4                                      MITRANO   v. AIR FORCE



    Mr. Mitrano appealed the decision to the Board. The
assigned Administrative Judge rendered a decision up-
holding the removal on June 16, 2017. Decision at 1.
When Mr. Mitrano did not seek full Board review in the
allowed time, the Decision became the Board’s decision.
Accordingly, we use “Board” in describing the Decision.
     The Board upheld the ground of inability to perform
assigned duties because Mr. Mitrano lacked access to the
Base, a necessary condition of the job. It observed that it
was undisputed both that Mr. Mitrano had been denied
access to the Base and that his duties required him to
have access to the Base. Decision at 8, 10. As to the
access denial, all that the Board could review was wheth-
er Mr. Mitrano “was afforded minimum due process in
being barred from the base (i.e., he was told of the reason
for being barred and given an opportunity to respond)”
and whether there were “substantive rules” that the Air
Force “did not follow in barring” him from the Base. Id.
at 9. The Board concluded that Mr. Mitrano had been
afforded due process and that the Air Force followed its
substantive rules—specifically, the Integrated Defense
Plan—in denying him access to the Base. Id. at 11.
Although Mr. Mitrano contended that the Air Force erred
in refusing to credit his argument about the wrongfulness
of the criminal conviction and imprisonment that gave
rise to the access denial, the Board concluded that it had
no authority to question the conviction and sentence,
which had been affirmed on appeal to the First Circuit.
Id. (citing United States v. Mitrano, 658 F.3d 117 (1st Cir.
2011)).
    The Board also upheld the ground of Mr. Mitrano’s
failure to follow instructions to resubmit the SF-86 to
address various deficiencies. Mr. Mitrano presented
essentially a factual dispute over whether he had been so
instructed, contending that he never received any such
instruction, because he did not receive the January 26,
2016 email and he never had the January 25, 2016 con-
MITRANO   v. AIR FORCE                                   5



versation with Mr. Bradley. The Board found that the Air
Force had proven otherwise by a preponderance of the
evidence. Id. at 12. The Board explained that the Air
Force sent the January 26, 2016 email to the email ad-
dress at which Mr. Mitrano received the original request
to complete the SF-86 (and he then submitted his initial
SF-86) and that he “consistently used before.” Id. It also
found that, whereas a subsequent email was returned as
not delivered, the January 26 email was not. Id. at 12–
13. And the Board credited Mr. Bradley’s testimony that
he instructed Mr. Mitrano to resubmit the SF-86 on
January 25, 2016. Id. at 13–14.
    The Board went on to reject Mr. Mitrano’s affirmative
defenses as unproven. Id. at 14–16. And it concluded by
finding the required connection between the sustained
charges and the removal. Id. at 16 (finding “there is no
doubt that [a] nexus exists between the sustained charges
and imposing discipline. This is so because: 1) since the
appellant cannot enter the [Base], he cannot accomplish
his duties: and 2) there is an obvious government interest
in disciplining an employee who fails to follow an instruc-
tion.”). The Board found that the Air Force considered
mitigating factors and acted “clearly within the tolerable
limits of reasonableness” in removing Mr. Mitrano. Id.
    The Board’s Initial Decision became final on July 21,
2017. Decision at 17. Mr. Mitrano timely sought review
in this court. We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                            II
    This court must affirm the decision of the Board un-
less it was “arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law”; “obtained with-
out procedures required by law, rule, or regulation having
been followed”; or “unsupported by substantial evidence.”
See 5 U.S.C. § 7703(c). When we review factual challeng-
es, we do not “re-weigh conflicting evidence,” but ask only
6                                      MITRANO   v. AIR FORCE



if the Board’s findings are supported by substantial
evidence. Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364
(Fed. Cir. 2002).
    Mr. Mitrano asserts that he was entitled to a hearing
under 5 U.S.C. § 7532(c)(3) and a decision by the head of
the relevant agency before he was removed from his
position. Pet’r Br. 5. But Section 7532, which provides
for removal without Board review, is not the only provi-
sion under which an employee may be removed for rea-
sons relating in some way to national security. An agency
may follow the normal removal path under 5 U.S.C.
§ 7513 instead, with its different mix of benefits and
burdens, including Board review, in which case Section
7532 is inapplicable. See Biggers v. Dep’t of the Navy, 745
F.3d 1360, 1363 (Fed. Cir. 2014); see also Dep’t of the Navy
v. Egan, 484 U.S. 518, 522–26, 532–34 (1988). Here, the
Air Force followed the Section 7513 path. Mr. Mitrano
therefore has no basis for invoking Section 7532. 2
    To the extent that Mr. Mitrano challenges the denial
of Base access as the premise for the Board’s finding that
he was unable to perform assigned duties, there is no
merit to his challenge. As a substantive matter, the Air
Force decision straightforwardly followed a provision of
the Integrated Defense Plan stating that access to the
Base will be denied to a person who has been “incarcer-
ated for 12 months or longer within the past 10 years,
regardless of offense/violation, unless released on proof of
innocence.” Resp. Appx 39–40. That provision fits Mr.
Mitrano’s situation, and he has not identified any sub-
stantive rule that the Air Force violated in denying him
access. He also received notice and an opportunity to
respond to the proposed denial of access. In these circum-


    2   Department of Defense Personnel Security Pro-
gram Regulation DoD 5200.2-R, invoked by Mr. Mitrano,
is inapplicable to the removal decision here.
MITRANO   v. AIR FORCE                                    7



stances, the Board properly left undisturbed the denial of
Base access on which the first ground of removal rested.
Decision at 8–9; see also Egan, 484 U.S. at 527–31 (limit-
ing bases for Board review of Executive Branch security-
clearance decisions, even when job status hinges on such
decisions); Kaplan v. Conyers, 733 F.3d 1148, 1151, 1155,
1160 (Fed. Cir. 2013) (en banc) (applying Egan to a de-
termination of eligibility of employee to hold a “sensitive”
position).
     In this court, as before the Board, Mr. Mitrano pro-
vides no basis to question the premise that access to the
Base was an essential requirement of his job. He does, as
he did before the Board, challenge the soundness of his
criminal conviction (with resulting imprisonment of more
than 12 months), which was the premise for applying the
Integrated Defense Plan’s provision for denying access to
the Base. Pet’r Br. 16, 20 (“The issue for this Court to
decide is whether or not Mitrano’s conviction is void as a
matter of law.”). But a sufficient answer is that nothing
in any grant of jurisdiction to this court gives us, any
more than any grant to the Board gives it, authority to
question the conviction and sentence entered by a United
States District Court in New Hampshire and affirmed by
the First Circuit. See 28 U.S.C. § 1295 (principal grants
of jurisdiction to this court). 3
    Mr. Mitrano’s challenge to the Board’s upholding of
the other ground for his removal—failure to follow or-
ders—likewise lacks merit. He asserts that the Board
erred in crediting Mr. Bradley’s testimony about the


   3     In a related vein, Mr. Mitrano asserts that this
court should review the disbarment decision of the Dis-
trict of Columbia Court of Appeals, In re Mitrano, 952
A.2d 901 (D.C. 2008). Pet’r Br. 15–16; Reply Br. 2–6.
That decision has no apparent bearing on the removal at
issue here. Moreover, we lack any authority to review it.
8                                     MITRANO   v. AIR FORCE



existence and content of a conversation with Mr. Mitrano
on January 25, 2016. He argues specifically that, while
Mr. Bradley said in this matter (in March 2017) that the
conversation occurred between 8 AM and 12 PM, Mr.
Bradley said in an unemployment-compensation proceed-
ing (in May 2017) that the conversation occurred around 8
AM. Pet’r Br. 4, 27–29. But this asserted disparity,
which is not even a facial inconsistency, is not remotely
enough to undermine the Board’s finding that Mr. Brad-
ley was credible or the Board’s decision to credit his
testimony, specifically as to the instructions about resub-
mitting the SF-86. Decision at 13–14. Mr. Mitrano has
not supplied a basis for overcoming our broad deference to
credibility determinations by fact finders who have seen
witnesses firsthand. See Pope v. United States Postal
Serv., 114 F.3d 1144, 1149 (Fed. Cir. 1997); see also
Bieber, 287 F.3d at 1364.
    In any event, the Board also found that the same in-
struction to resubmit the SF-86 was received by Mr.
Mitrano in the email sent to him on January 26, 2016.
Decision at 12–13. That finding is sufficiently supported
by the evidence recited by the Board, which we noted
above. The finding about the email supports this ground
of removal independently of the January 25, 2016 conver-
sation between Mr. Bradley and Mr. Mitrano.
    In his reply brief in this court, Mr. Mitrano makes
several additional arguments regarding the Board deci-
sion in this matter. They come too late. A reply brief may
not introduce new contentions. In any event, we see no
merit in these contentions as grounds for disturbing the
Board’s decision here.
    Finally, Mr. Mitrano presents several contentions not
particularly tied to the Board decision in this case. We
find no merit to these contentions either. We see no due
process violation in applying our own standard rules
setting length limits on the briefs Mr. Mitrano could file.
MITRANO   v. AIR FORCE                                  9



See, e.g., May v. Shinseki, 544 F. App’x 1002, 1005 (Fed.
Cir. 2013). There is no statutory violation in the absence
of a quorum at the Board and no basis in the absence of a
quorum for this court to conduct de novo review in this
matter: the statutory standard of review in 5 U.S.C.
§ 7703(c), does not change where, as here, an Administra-
tive Judge’s decision becomes the final Board’s decision
under the governing regulations, 5 C.F.R. § 1201.113.
And Mr. Mitrano has not identified any violation by the
Board of its regulations regarding the provision of tran-
scripts when requested, 5 C.F.R. § 1201.53.
                            III
    For the foregoing reasons, we affirm the Board’s deci-
sion.
   No costs.
                         AFFIRMED